                                Case 3:18-cr-00483-SI Document 6 Filed 10/12/18 Page 1 of 1

                                                                                                    DATE                                    CASE NUMBER

       UNITED STATES DISTRICT COURT                  ORDER SETTING CONDITIONS OF
     NORTHERN DISTRICT OF CALIFORNIA                RELEASE AND APPEARANCE BOND
                                                                                                    10 Wjlg                                CV2.oo463-oo25r
    NAME OF DEFENDANT                                                                              ADDRESS OF DEFENDANT                             TELEPHONE NUMBER


                                                                                                 Jzi LoX Qrc'inoS Dr.
    NAME OF SURETY                                    RELATIONSHIP TO DEFENDANT                    ADDRESS OF SURETY                                TELEPHONE NUMBER




    NAME OF CUSTODIAN                                 RELATIONSHIP TO DEFENDANT                    ADDRESS OF CUSTODIAN                             TELEPHONE NUMBER




    AMOUNT OF BOND      [^UNSECURED        n SECURED BY      •   DEPOSIT RECEIVED         OTHER SECURITY POSTED           TIME/DATE OF NEXT APPEARANCE         COURTROOM/JUDGE

                                                              RECEIVED FROM;


                                           $                                              TO BE POSTED BY;


                                                      CONDITIONS OF RELEASE AND APPEARANCE
Defendant is subject to each condition checked.
^ Defendant shall appear at all proceedings as ordered bythe Court and shall surrender for sen/iceof any sentence imposed.
^ Defendant shall notcommit any federal, state, or local crime.
^ Defendant shall not harass, threaten, intimidate, Injure, tamper with, or retaliate against any witness, victim, informant, juror, orofficer ofthe Court, or obstruct
     any criminal investigation. See 18 U.S.C. 1503, 1510, 1512, and 1513, on reverse side.
[V Defendant shall not travel outside the Northern District of California, that is, these counties:Alameda, Contra Costa, Del Norte, Humboldt, Lake, Marin,
» Mendocino, Monterey, Napa, San Benito, San Franciso, San Mateo, Santa Clara, Santa Cruz, and Sonoma. See map on reverse side.

     Defendant shall report in person immediately upon release and thereafter as directed to Pretriai Services in
     See addresses and telephone numbers on reverse side.                            C \J
^ Defendant shall surrender all passports and visas to Pretriai Services by                                  and shall not apply for any passports or other travel documents.
     Defendant shall not possess any firearm, destructive device, or other dangerous weapon.
•    Defendant shall remain in the custody of custodian                                              at                                                                   ,

t Defendantshall participate In (^rug)(alcoh^)(mentalhealth)counseling,andsubmit to (alcoFi^ testing,asdirectedbV
     who agrees to supervise him/her and to report any violation of a release condition to Pretriai Slices. Acustodian who fails to]
     Defendant shall not use alcohol to excess and shall not use or possess any narcotic or other controlled substance without a legal prescription.'
                                                                                                                                                                I for contempt.



     The Defendant shall maintain current verifiable employment, or if unemployed, the defendant shall seek employment or comironM an educational program as
  directed by Pretriai Services.                                                                                            UCT 12 2018
Q Defendant shall submit to a warrantless search of his/her person, place of residence and vehicle atthe direction of Pretrgi g^^ces.
Q Defendant shall have no contact with any co-defendant out of the presence of counsel.                                CLERK US
    [Defendant shall not change residence without prior approval of Pretriai Services.                                            NORTHERfii OiSTfilCT OF CAUFORNIA
    [Defendant shall comply with the following curfew: _                    _ to.
    [Defendant shall be subject to electronic OHreine-track monitoring. Defendant may leave home for the purpose of _
    [Defendant must Q reside In Halfway House                                                      CH participate in Residential Treatment.
5aTi„«,o»,„8oo„d»io„sai».pp,,^                                            aircu<f                                                          wHh
                                            CO                                                     -fVv€                               couy\'i&\.
                                           ta. 4VviU v\DV                                                                                 vr\evi^V)ers.


     Defendant shall contribute to the cost of sen/ices provided by Pretriai Servies as directed by Pretriai Services.

                           CONSEQUENCES OF DEFENDANT'S FAILURE TO OBEY CONDITIONS OF RELEASE
 Payment of the full amount of this bond shall be due forthwith, and all cash or property posted to secure it shall be forfeited. Judgment may be entered and
executed against defendant and all sureties jointly and severally.
An arrest warrant for defendant shall issue immediately, and defendant may be detained without bail for the rest of the proceedings.
 Defendant shall be subject to consecutive sentences and fines for failure to apear and/or for commiting an offense while on release. See 18 U.S.C. 3146 and
3147, on reverse side
We, the undersigned, have read and understand the terms of this bond and acknowledge that we are bound by it until dully exonerated.
 SIGNATURE OF DEFENDANT                                                                          SIGNATURE(s) OF SURETY(ie^

Kj                                                                                           V —




 SIGNATURE OF CUSTODIAI^
                                                                                                                            r c     SPFPO
                                                                                                                                                        X     DATE
THIS ORDER AUTHORIZES THE MARSHAL TO RELEASE DEFENDANT FROM CUSTODY. ^
                                                                    1-CLERK OF THE CptJ^WHITE COPY
